Citation Nr: 0813382	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  02-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1989 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000, June 2001 and July 2001 
rating decisions of the Louisville, Kentucky, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran filed a notice of disagreement (NOD) with the 
February 2000 rating decision and limited her appeal to the 
issue of the original noncompensable rating assigned for 
degenerative joint disease of the lumbar spine.  
Subsequently, in a June 2001 rating decision, the RO granted 
a 10 percent original rating for degenerative joint disease 
of the lumbar spine.

The RO, in a July 2001 rating decision, denied service 
connection for a right hip disorder, right leg pain, a skin 
disorder and a bilateral eye disorder.  The veteran filed a 
NOD with the July 2001 rating decision in October 2001.  In 
her October 2001 NOD, the veteran withdrew her appeal of the 
evaluation of her service-connected degenerative joint 
disease of the lumbar spine.  At her videoconference hearing 
in January 2003, the veteran withdrew her appeal as to the 
issue of service connection for a bilateral eye disorder.  
See 38 C.F.R. § 20.204 (2007).  As the veteran has withdrawn 
her appeal as to those issues, the issues are not for 
appellate consideration at this time.

In December 2003, the Board remanded the veteran's claims for 
service connection for a right hip disorder, a right leg 
disorder and a skin disorder.  Based on the development 
ordered by the Board, the RO granted service connection for a 
skin disorder in February 2005.  As the claims folder does 
not contain a NOD with either the rating or effective date 
assigned for the skin disorder, this issue is not in 
appellate status.

In August 2005, the Board again remanded the veteran's claims 
in order to obtain medical treatment records that diagnosed 
any disorder of the right hip and knee since service.  The RO 
was also to obtain treatment records from the Louisville VA 
Medical Center and Ireland Army Community Hospital.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2002, and it has 
already been remanded twice in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of her claim.

During the pendency of the veteran's appeal, the Veterans Law 
Judge who conducted the veteran's January 2003 Board video 
conference hearing retired.  As such, the veteran was 
informed in October 2007 that she was entitled to an 
additional Board hearing if she so chose.  In a response 
received in January 2008, the veteran indicated that she 
wished to have a new Board video conference hearing before a 
Veterans Law Judge at the Louisville, Kentucky RO.  As such, 
this claim must be remanded to schedule the veteran for a new 
hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the veteran for a hearing 
before a member of the Board at the RO 
(a video conference hearing).  After 
the hearing has been held or the 
veteran cancels the hearing or fails to 
report, the case should be returned 
directly to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

